257 Ga. 101 (1987)
355 S.E.2d 664
RICHARDSON
v.
RICHARDSON.
44336.
Supreme Court of Georgia.
Decided May 19, 1987.
Smith & Polstra, Gary W. Smith, Charles L. Dunn, for appellant.
Frazier & Soloway, David N. Soloway, for appellee.
WELTNER, Justice.
1. The mother removed the minor child of the parties from DeKalb County, Georgia, to the Federal Republic of Germany. At the time, there was in effect no court order providing for custody of the child. Subsequently, she obtained from the German court a decree awarding custody to her. Thereafter, the father filed a complaint in DeKalb Superior Court and attempted to serve the mother, in Germany, by publication. The trial court entered an award of permanent custody of the child in favor of the father. The mother appeals.
2. The Uniform Child Custody Jurisdiction Act, OCGA § 19-9-40 et seq., is applicable only to states, territories, or possessions of the United States, the Commonwealth of Puerto Rico, and the District of Columbia. Binns v. Smith, 251 Ga. 861 (310 SE2d 225) (1984). One of the stated purposes of the Act is to "avoid jurisdictional competition with courts of the states in matters of custody. . . ." (Emphasis supplied.) OCGA § 19-9-41. Thus, lacking personal service within Georgia, it follows that the Georgia court was without jurisdiction to award custody of the child to the father.
Judgment reversed. All the Justices concur.